DETAILED ACTION

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Zhang et al. (US Pub: 2020/0110490 A1) do not teach claim 1, “A display device, comprising: a display unit and a touch unit, wherein the touch unit comprises a touch layer and an optical compensation layer arranged oppositely, wherein the touch layer and the optical compensation layer are insulated from each other, and an orthographic projection of the optical compensation layer on a surface of the touch layer covers the touch layer; the touch layer comprises a plurality of first electrode groups arranged along a first direction and extending along a second direction and a plurality of second electrode groups arranged along the second direction and extending along the first direction, wherein the first direction and the second direction intersect, and the plurality of first electrode groups are insulated from the plurality of second electrode groups; and at least one of the plurality of first electrode groups comprises a plurality of first touch electrodes connected to each other, and at least one of the plurality of second electrode groups comprises a plurality of second touch electrodes electrically connected to each other through the optical compensation layer.” and claim 18 “An electric apparatus, comprising: a display device, wherein the display device comprises a display unit and a touch unit, wherein the touch unit comprises a touch layer and an optical compensation layer arranged oppositely, wherein the touch layer and the optical compensation layer are insulated from each wherein the first direction and the second direction intersect, and the plurality of first electrode groups are insulated from the plurality of second electrode groups; and at least one of the plurality of first electrode groups comprises a plurality of first touch electrodes connected to each other, and at least one of the plurality of second electrode groups comprises a plurality of second touch electrodes electrically connected to each other through the optical compensation layer.”
Specifically, the prior art Zhang do not teach the direct electrical connection of the plurality of the second touch electrodes connected to each other through the optical compensation layer (i.e. the electrodes are not shown to be separated with a dedicated layer).
Also, regarding to the newly introduced claims 19, 22, 29, Zhang do no these newly introduced claims as they are more structurally specific with detailed electrode interconnection pattern which is not covered by Zhang.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	The prior art Lin (US Patent 8,647,519 B2) is cited to teach a similar type of display system figure 5 embodiment with similar features of compensation layer.  
 	Also, the prior art Ahn et al. (US Pub: 2019/0384428 A1) is cited to teach interconnection embodiment in figure 4 which show another type of bridging method for electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 9, 2022.
   20140331791